Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 1 of 10




            EXHIBIT A
           Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 2 of 10




          Fletcher B. Brown, Esq. (State Bar No. 276390)                    Superior Court Of alifornia,
    3.    Fletcher B. Brown Law Firm
          2831 Telegraph Ave.                                               Sacirerviento
    2     Oakland, CA 94609                                                 G212012019
          510-986-0441
    3                                                                       iummarou
          Attorneys for Plaintiff                                           By                            Deputy
    4     LaTisha Davis                                                     Case Iteniner:
                                                                            34-2019-002 0365
    6
    7                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
    8                                    COUNTY OF SACRAMENTO
    9                                     UNLIMITED JURISDICTION
    10

    11
                                                       ) CaseNo.:
    12    LATISHA DAVIS,
    13                    Plaintiff,                       COMPLAINT FOR:

    14            VS.                                        I. TERMINATION BECAUSE OF
                                                                 PHYSICAL DISABILITY
    15    U.S. RESIDENTIAL GROUP LLC and DOES)               2. RETALIATION FOR REQUESTING
    16     1-100, inclusive,                                     REASONABLE
                                                                 ACCOMMODATION
    L7                    Defendants.                        3. FAILURE TO PROVIDE
                                                                 REASONABLE
    18                                                           ACCOMMODATION
    19                                                       4. FAILURE TO TIMELY ENGAGE IN
                                                                 INTERACTIVE PROCESS IN GOOD
'   20                                                           FAITH
    21
                                                           [JURY TRIAL DEMANDED]
    22

    23

    24

    25

    26

     27

     28

                                                                                Complaint for Damages 1
      Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 3 of 10




1           LaTisha Davis (hereinafter "Plaintiff') was an employee of U.S. Residential Group LLC
2    (hereinafter "Defendant") and was terminated by Defendant. Specifically, Plaintiff has the
3    following causes of action against Defendant: 1.) Termination Because of Physical Disability, 2.)
4    Retaliation for Requesting Reasonable Accommodation 3.) Failure to Provide Reasonable
5    Accommodation and 4.) Failure to Timely Engage in Interactive Process in Good Faith . Plainti
6    hereby demands a Jury Trial, complains, and alleges the following:
7

8    Plaintiff hereby demands a Jury Trial, complains, and alleges as follows:
 9                                              PARTIES
10       1. Plaintiff is an individual that lived and worked in California throughout the events
11          detailed in this complaint.
12       2. U.S. Residential Group LLC (hereinafter "Defendant") is located at 4344 Norwood •
13          Avenue in Sacramento, CA 95838 with national headquarters at 5001 Spring Valley
14          Road 1 1000E in Dallas, TX 75244.
15       3. The true names and capacities of defendants named as DOES I through 100 are unknown
16           and are therefore sued by fictitious names. Additionally, any unknown surnames will also
17           be referred to as Doe. Plaintiff will amend this complaint to show the true names and
18           capacities when they are ascertained.
19

20                                          GENERAL FACTS
21       5. Plaintiff was hired by Defendant as Community Manager.
22       6. Plaintiffs direct manager was Jennifer Hamlett, District Manager for Defendant
23           (hereinafter "Ms. Hamlett").
24        7. Plaintiff maintained satisfactory performance throughout the years of her employment.
25        8. On November 21n, 2016, Plaintiff sustained an industrial injury to her lumbar spine,
26           bilateral lower extremities and bilateral upper extremities which developed into a
21           physical disability as defined by the California Fair Employment and Housing Act,
28

                                                                                     Complaint for Damages
      Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 4 of 10




.1         Government Code Section 12940(a). Plaintiff had difficulty walking, lifting, pulling,
2          pushing and bending.
3      9. Throughout her disability, Plaintiff notified and updated Ms. Hamlett and Dan Lisenby,
4          Regional Manager for Defendant (hereinafter "Mr. Lisenby"), with her condition and
           work restrictions.
6       10.On information and belief, Plaintiff's correspondence and requests that were directed to
7          Ms. Hamlett were ignored. Plaintiff believes this was an act of retaliation for her
a          disability and requesting reasonable accommodation.
9       11.On March 17th, 2017, Plaintiff was terminated by Defendant without good cause,
10         knowing it lacked good cause and for stated reason that was pre-textual. The real reason
11         for Plaintiff's termination was because of her disability discrimination and retaliation for
12         requesting reasonable accommodation.
13      12. Plaintiff received the Right to Sue Letter from the Department of Fair Housing and
14         Employment on February 20th, 2018.
15
                                      FIRST CAUSE OF ACTION
16
                   TERMINATION BECAUSE OF PHYSICAL DISABILITY
17
            As a first, separate and distinct cause of action, Plaintiff complains against Defendants an
18

19          Does 1 through 100, and each of them, and for a cause of action alleges:

20      13. Plaintiff hereby incorporates by reference the factual allegations contained in Paragraphs
21
            4 through 12 of this pleading.
22
        14.Plaintiff was terminated from employment for reasons that violate public policy. It is a
23

24
            violation of public policy to terminate someone from employment because of a disability

25          as defined by the California Fair Employment and Housing Act Government Code
26          Section 12940(a).
27
         15.California has a public policy of not discriminating against disabled persons and this
 28

                                                                                      Complaint for Damages
      Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 5 of 10




           policy is codified within the Fair Employment and Housing Act.
1

2      16. Plaintiff was employed by Defendant and at all times performed her job in a satisfactory

3          manner.
4
       17. Plaintiff was disabled as defined in the California Fair Housing and Employment Act.
5
        18.Defendant terminated Plaintiff on March 17d', 2017 for pre-textual reasons.
6

7
        19. Plaintiffs disability was a substantial motivating reason for Plaintiff's discharge.

a       20. Plaintiff's discharge caused substantial harm.

        21. Plaintiff is physically disabled as defined by California Fair Employment and Housing
10
           Act and is therefore a person protected by the provisions of said act.
11
        22. As a direct, proximate and legal result of Defendants' unlawful employment practices as
12

13         alleged above, plaintiff has suffered and continues to suffer economic and non-economic

14'         damages to an extent and amount according to proof at the time of trial. Economic
15
            damages shall include, but are not limited to, and all claims for lost wages, benefits,
16
            salary increases and income, both past and future. Non-economic damages shall include
17

            but are not limited to the fear, humiliation, emotional distress, and mental, or emotional
1.8

19          or physical pain and anguish that has been and/or will foreseeably be experienced by

20          plaintiff, all to their damage and detriment, in a sum according to proof at trial.
21
        23. Plaintiff is entitled to any and all compensatory, emotional distress and punitive damages
22
            recoverable under California law, as well'as costs and attorney's fees as provided by
23

            statute.
24

25                                   SECOND CAUSE OF ACTION
26         RETALIATION FOR REQUESTING REASONABLE ACCOMMODATION
27
         As a second, separate and distinct cause of action, Plaintiff complains against Defendants and
 28

                                                                                      Complaint for Damages
       Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 6 of 10




        Does 1 through 100, and each of them, and for a cause of action alleges:
 1
  2     24. Plaintiff hereby incorporates by reference Paragraphs 4 through 23, inclusive, as though

  3         set forth here in full.
  4
         25. Defendant and Does 1 through 100, and each of them, retaliated against Plaintiff because

            of her requesting reasonable accommodation, in violation of the California Fair

  7         Employment and Housing Act.

  a      26. Plaintiff timely filed an administrative complaint of Defendant's retaliation against her
  9
            because of her requesting reasonable accommodation. The California Department of Fair
 10
             Employment and Housing issued Plaintiff a Right to Sue Letter within one year before
 11
            the filling of this lawsuit.
 12

. 13     27. As a direct, proximate and legal result of Defendants' unlawful employment practices as

 14          alleged above, plaintiff has suffered and continues to suffer economic and non-economic
 15
             damages to an extent and amount according to proof at the time of trial. Economic
 16
             damages shall include, but are not limited to, and all claims for lost wages, benefits,
 17
             salary increases and income, both past and future. Non-economic damages shall include
 18

 19          but are not limited to the fear, humiliation, emotional distress, and mental, or emotional

 20          or physical pain and anguish that has been and/or will foreseeably be experienced by
  21
             plaintiff, all to their damage and detriment, in a sum according to proof at trial.
  22
          28. Defendant and Does 1 through 100, and each of them, acted oppressively, fraudulently,
  23
             and maliciously, in willful and conscious or disregard of the rights of Plaintiff, and with
  24

  25         the intention of causing or in reckless disregard of the probability of causing her injury

  26          and emotional distress.
  27
          29. Plaintiff is entitled to any and all compensatory, emotional distress and punitive damages
  28

                                                                                       Compktint for Damps
      Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 7 of 10




           recoverable under California law, as well as costs and attorney's fees as provided by
1.

2          statute.

3                                        THIRD CAUSE OF ACTION
4
                  FAILURE TO PROVIDE REASONABLE ACCOMMODATION

               As a third, separate and distinct cause of action, Plaintiff complains against
6

7
        Defendants and Does 1 through 100, and each of them, and for a cause of action alleges:

a       30. Plaintiff hereby incorporates by reference Paragraphs 4 through 29, inclusive, as though
a          set forth here in full.
la
        31. Defendants and Does 1 through 100, and each of them, failed to reasonably accommodat
11
           Plaintiff for her injury, in violation of the California Fair Employment and Housing Act,
12

13
           Government Code Section 12490(m)(1).

14      32. As a direct, proximate and legal result of Defendants' unlawful employment practices as
15
            alleged above, plaintiff has suffered and continues to suffer economic and non-economic
16
            damages to an extent and amount according to proof at the time of trial. Economic
17
            damages shall include, but are not limited to, and all claims for lost wages, benefits,
18

19          salary increases and income, both past and future. Non-economic damages shall include

20          but are not limited to the fear, humiliation, emotional distress, and mental, or emotional
21
            or physical pain and anguish that has been antVor will foreseeably be experienced by
22
            plaintiff, all to their damage and detriment, in a sum according to proof at trial.
23

         33. Defendant and Does I through 100, and each of them, acted oppressively, fraudulently,
24


25          and maliciously, in willful and conscious or disregard of the rights of Plaintiff, and with

26          the intention of causing or in reckless disregard of the probability of causing her injury
 27
             and emotional distress.
 28


                                                                                      Complaint for Damages
      Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 8 of 10




       34. Plaintiff is entitled to any and all compensatory, emotional distress and punitive damages
I

2          recoverable under California law, as well as costs and attorney's fees as provided by

3          statute.
4
                                    FOURTH CAUSE OF ACTION
5
      FAILURE TO TIMELY ENGAGE IN INTERACTIVE PROCESS IN GOOD FAITH
6
            As a fourth, separate and distinct cause of action, Plaintiff complains against Defendant
            and Does 1 through 100, and each of them, and for a cause of action alleges:
a

       35. Plaintiff hereby incorporates by reference Paragraphs 4 through 34, inclusive as though se
10
           forth here in full.
11

12
        36. At all times herein mentioned, California's Fair Employment and Housing Act

13         ("FEHA"), Cal. Government Code § 12900 et seq., was in full force and effect and fully
14         binding upon Defendant. Plaintiff was a member of a group protected by statute that
15
           required Defendant to engage in a timely, good faith, interactive process with Plaintiff to
16
           determine effective reasonable accommodations, in particular § 12940(a) and (n).
17

18      37. Plaintiff timely filed an administrative complaint for Defendant's failure to timely engage

19          in an interactive process in good faith to reasonably accommodate Plaintiffs physical
20
            disabilities. The California Department of Fair Employment and Housing issued Plaintiff
21
            a right to sue letter within one year before the filling of this lawsuit.
22
        38. As a direct, foreseeable and proximate result of these Defendant's failure to timely
23

24          engage in an interactive process in good faith to reasonably accommodate Plaintiff's

25          physical disabilities, Plaintiff suffered and continues to suffer substantial losses in
26
            earnings and other employee benefits. Plaintiff will seek leave to amend this complaint to
 27
            state the amount or will proceed according to proof at trial.
 28

                                                                                        Complaint for Damages
       Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 9 of 10




         39. As a further direct, foreseeable, and proximate result of Defendant's failure to timely

 2          engage in an interactive process in good faith to reasonably accommodate Plaintiff's

 3          physical disabilities, Plaintiff experienced and continues to experience emotional and
  4
            mental distress, suffering, humiliation, embarrassment, anger, outrage, disappointment,

            anguish, and worry, ail of which is substantial and enduring. Plaintiff will seek leave to
  6

  7          amend this complaint to state the amount of these damages or will proceed according to

             proof at trial.
  9      40. Defendants and Does 1 through 100, and each of them, acted oppressively, fraudulently,
10
             and maliciously, in willful and conscious disregard of the rights of Plaintiff, and with the
 11
             intention of causing or in reckless disregard of the probability of causing her injury and
 1.2

 13          emotional distress.

 14      41. These Defendants were informed of the oppressive, fraudulent and malicious conduct of
 15
             their employees, agents and subordinates, and ratified, approved and authorized that
 16
             conduct.
 11
          42. The foregoing conduct of these Defendants, and each of them, was intentional, willful
 18

 19          and malicious and plaintiff is entitled to punitive damages in an amount to conform to

• 20         proof.
 21.
                                           PRAYER FOR RELIEF
 22
       WHEREFORE, Plaintiff; prays for judgment against Defendant and each of them, as follows:
  23
          A. Plaintiff is entitled to Economic Damages including back pay and future loss of earnings.
  24
          B. Plaintiff is entitled to Damages for Emotional Distress for prior emotional distress and
  25
              emotional distress "reasonably certain to result in the future".
  26
          C. Plaintiff is entitled to Punitive Damages to punish Defendant.
  27
          D. Plaintiff is entitled to costs to bring the action.
  28

                                                                                       Complaint for Damages
          Case 2:19-cv-00628-TLN-DB Document 1-1 Filed 04/12/19 Page 10 of 10




1            E. Plaintiff is entitled to attorney fees in bringing the action.
2            F. Plaintiff asks the Court for any other relief which the Court deems proper.
3

4         Dated this February 20th, 2019
5
                                                               !etcher Bernard Brown Esq.
 6                                                            For PLAINTIFF LaTisha Brown

 7

 8

 9

10

11.

12

13

14

IS

16

17

18

19

20

 21

 22

 23

 24

 25

 26

    21

    28.

                                                                                         Complaint For Damages
